UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8096


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MICHAEL L. ANDERSON, a/k/a Pacman, a/k/a Pac,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:02-cr-00244-HMH-5)


Submitted:    February 19, 2009            Decided:   February 25, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael L. Anderson, Appellant Pro Se.  Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael L. Anderson appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Anderson, No. 7:02-cr-00244-

HMH-5 (D.S.C. filed Sept. 10, 2008; entered Sept. 11, 2008).           We

dispense    with     oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                       2